DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-17, 20-21, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dusha (US 20120203488)

	Regarding claim 1, Dusha teaches a method for controlling a mobile robotic device comprising: a) providing a mobile robotic device having a motion sensor assembly configured to provide data for deriving a navigation solution for the mobile robotic device; (Dusha [0050] “The inertial sensor units 14 include inertial sensors 26 in the form of either gyroscopes or accelerometers”. See also Dusha [0082] “the IMU 10 may similarly be used with other working equipment utilizing inertial sensors such as on-the-pole GNSS surveying equipment, implement attitude applications where the attitude of a moveable implement with respect to a vehicle is measured”.) b) determining the mobile robotic device temperature for at least two different epochs; (Dusha [0050] “The inertial sensor units 14 output temperature signals from the temperature sensors 24 and inertial signals from the inertial sensors 26. The signals from the inertial sensor units 14 are fed to the sampling module 16”.) c) estimating an accumulated heading error of the navigation solution based on the determined temperature at the at least two different epochs; (Dusha [0047] “The processing module 3 is capable of calculating the attitude of the vehicle using inputs from the inertial sensors corrected by the thermal bias error model”.) and d) performing a calibration procedure for at least one sensor of the motion sensor assembly when the estimated accumulated heading error is outside a desired range. (Dusha [0053] “FIG. 3 shows a diagrammatic flow diagram of the method of in-field auto calibration of the inertial sensors 26 of the IMU 10 by calculating the thermal bias error model. In-field auto calibration of the inertial sensors 26 is in-situ in the vehicle”.)

	Regarding claim 2, Dusha teaches the method of claim 1, wherein estimating the accumulated heading error comprises an integration of a difference between a current temperature and a preceding calibration temperature. (Dusha [0047] “A thermal bias error model is stored in the storage memory 7 for each inertial sensor 2. The processing module 3 is capable of calculating the attitude of the vehicle using inputs from the inertial sensors corrected by the thermal bias error model”.)

Regarding claim 9, Dusha teaches the method of claim 6, further comprising performing an initial calibration procedure when the mobile robotic device is not in mechanical operation. (Dusha [0080] “One of the solutions of the present invention is to capture data from inertial sensors and associated temperature sensors while the working equipment is not in operation and their engines thus switched off”.)

Regarding claim 10, Dusha teaches the method of claim 1, further comprising assessing a current calibration state and adjusting the calibration procedure based at least in part on the assessment. (Dusha [0053] “In-field auto calibration of the inertial sensors 26 is in-situ in the vehicle. The method comprises firstly determining 40 whether the vehicle in which the IMU 10 is installed is in operation or not. The vehicle is determined to be out of operation when it is switched off and in operation when it is switched on”.)

Regarding claim 11, Dusha teaches the method of claim 1, further comprising iteratively applying a compensation for estimated heading error to subsequent calibration intervals. (Dusha [0053] “The processing module 18 then calculates the thermal bias error model for each inertial sensor 26 using the data retrieved from the sampling module 16, thereby calibrating the inertial sensors 26 as indicated by reference 60. The signals from inertial sensor units 14 are relayed to processing module 18 and corrected by applying the thermal bias error model calculated in step 60, as indicated by reference 62”.)

Regarding claim 12, Dusha teaches the method of claim 1, further comprising storing bias estimations for at least one sensor of the motion sensor assembly at known temperatures. (Dusha [0054] “The processing module 18 retrieves the data stored in storage 32 of the sampling module 16, as indicated by reference 58. The processing module 18 then calculates the thermal bias error model for each inertial sensor 26 using the data retrieved from the sampling module 16, thereby calibrating the inertial sensors 26 as indicated by reference 60”.)

Regarding claim 13, Dusha teaches the method of claim 12, further comprising building a model relating the stored bias estimations to temperature. (Dusha [0047] “A thermal bias error model is stored in the storage memory 7 for each inertial sensor 2. The processing module 3 is capable of calculating the attitude of the vehicle using inputs from the inertial sensors corrected by the thermal bias error model”.)

Regarding claim 14, Dusha teaches the method of claim 13, determining a temperature of the mobile robotic device, using the model to predict a bias and applying the predicted bias.  (Dusha [0055] “the sensor subsystem 22 and the processing module 18 are powered up so that the inertial sensor unit signals generated by the inertial sensors 26 and temperature sensors. 24 are relayed to the processing module 18. The main processor 34 of the processing module 18 corrects these signals by applying the thermal bias error model to the signals”.)

Regarding claim 15, Dusha teaches the method of claim 14, further comprising storing new bias estimations so that a subsequently predicted bias is further based at least in part on the stored new bias estimations. (Dusha [0057] “Alternatively the data captured during the period of the operator exiting will be dismissed due to the vibrations caused by the exiting operator. The operator exiting the vehicle causes vibrations so that any data captured during this time will not be suitable for use in thermal bias error model determination”.)

Regarding claim 16, Dusha teaches the method of claim 12, further comprising initiating a calibration procedure when no bias estimation is stored for a current operating temperature. (Dusha [0060] “The period during which the inertial sensors 26 warm up from ambient to operational temperature at start-up of the vehicle is known to be problematic for thermal bias error model correction because of the lack of data over this temperature range to develop the thermal bias error model”.)

Regarding claim 17, Dusha teaches the method of claim 1, further comprising detecting a context of the mobile robotic device based at least in part on sensor data from the motion sensor assembly and modifying a calibration procedure based at least in part on the detected context. (Dusha [0047] “A thermal bias error model is stored in the storage memory 7 for each inertial sensor 2. The processing module 3 is capable of calculating the attitude of the vehicle using inputs from the inertial sensors corrected by the thermal bias error model”.)

Regarding claim 20, Dusha teaches the method of claim 1, further comprising performing a calibration procedure when a difference between a current temperature and a preceding calibration temperature exceeds a threshold. (Dusha [0055] “The main processor 34 of the processing module 18 corrects these signals by applying the thermal bias error model to the signals”.)

Regarding claim 21, Dusha teaches a mobile robotic device comprising a motion sensor assembly configured to provide data for deriving navigation solutions for the mobile robotic device and a controller having at least one processor configured to estimate an accumulated heading error as a function of temperature and perform a calibration procedure for at least one sensor of the motion sensor assembly when the estimated accumulated heading error is outside a desired range. (Dusha [0015] “The thermal bias error model must be updated as the inertial sensor ages. Updating the thermal bias error model is commonly done by yearly factory calibration, or calibration by means of other sensors (e.g. a multiple-GPS antenna solution). All of these strategies add cost and complexity to obtaining suitably accurate attitude solutions from the inertial sensors”.)

Regarding claim 23, Dusha teaches the mobile robotic device of claim 22, wherein the mobile robotic device is configured to performing a cleaning operation, and wherein the motion state comprises a state of the cleaning operation. (Dusha [0019] “the invention resides in a method of calibrating inertial sensors of working equipment, see also Dusha [0020] “capturing data from one or more inertial sensors and one or more temperature sensors located proximate the inertial sensors, while the working equipment is not in operation”.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-8, 18-19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dusha (US 20120203488) in view of Oshio (US 20180313864)

Regarding claim 3, Dusha teaches the method of claim 1, but does not specifically teach further comprising requesting a motion state of the mobile robotic device prior to performing the calibration procedure. (Oshio [0168] “it is conceivable that the physical quantity sensor 1 (the sensor element 2) incorporated in the digital camera (the electronic apparatus) is also in motion. Therefore, the rest determination circuit 80 determines that the sensor element 2 is not at rest based on the second operation information signal Sact2, and then makes the rest determination signal Vstj to be output to the updating circuit 60 inactive”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Dusha with the learnings from Oshio to benefit from the improved functionality. 


	Regarding claim 4, Dusha as modified by Oshio teaches the method of claim 3, further comprising using the motion sensor assembly to monitor the motion state of the mobile robotic device and performing the calibration procedure once the requested motion state is obtained. (Dusha [0053] “IG. 3 shows a diagrammatic flow diagram of the method of in-field auto calibration of the inertial sensors 26 of the IMU 10 by calculating the thermal bias error model. In-field auto calibration of the inertial sensors 26 is in-situ in the vehicle”.)

	Regarding claim 5, Dusha as modified by Oshio teaches the method of claim 3, wherein the motion state comprises cessation of motion the mobile robotic device. (Dusha [0081] “Advances in both sensor technology and embedded computing have lowered the power requirements sufficiently to allow operation of the sensor subsystem 22 whilst the vehicle is parked and motionless as described hereinabove with reference to the drawings”.)

Regarding claim 6, Dusha as modified by Oshio teaches the method of claim 3, wherein the motion state comprises a device state of the mobile robotic device. (Oshio [0071] “the physical quantity sensor 1 according to the first embodiment, the sensor element 2 has a drive section 5 and a detecting section 6. Further, the sensor element 2 is a vibratory sensor element in which the detection signal is output from the detecting section 6 in a state of driving the drive section 5”.)

Regarding claim 7, Dusha as modified by Oshio teaches the method of claim 1, wherein the calibration procedure is configured to mitigate vibrational effects. (Dusha [0080] “One drawback of in-field auto-calibration as taught by the prior art patents is that the vehicles are not switched off at the time of taking inertial sensor signal samples for calibration, such that the vehicles are subject to the vibration from their engines and operators. One of the solutions of the present invention is to capture data from inertial sensors and associated temperature sensors while the working equipment is not in operation and their engines thus switched off”.)

Regarding claim 8, Dusha as modified by Oshio teaches the method of claim 7, wherein the vibrational effects are mitigated by statistically excluding outlying bias estimations. (Dusha [0060] “it is a distinct advantage to have data for thermal bias error model correction over the entire ambient and operational range as provided by the present invention. The applicant envisages that if movement, or vibration is detected by the inertial sensors 26 during a sampling period, the data for that sampling period will be discarded and the subsystem 22 temporarily powered down”.)

Regarding claim 18, Dusha as modified by Oshio teaches the method of claim 17, wherein modifying a calibration procedure comprises initiating the calibration procedure when the detected context is at least one of an impact, a directional bump, a tilt and a lift. (Oshio [0244] “in the embodiments described above, there are illustrated the acceleration and angular velocity as the physical quantities to be detected by the sensor element 2, but angular acceleration, pressure, geomagnetism, a tilt, and so on can also be adopted besides the above”.)

Regarding claim 19, Dusha as modified by Oshio teaches the method of claim 1, further comprising performing a calibration procedure after a predetermined time has elapsed since a previous calibration. (Oshio [0120] “After the transition to the sleep mode, the physical quantity sensor 1 (the sensor element control circuit 3) waits (step S340) for elapse of predetermined time. Then, when the predetermined time elapses”.)

Regarding claim 22, Dusha as modified by Oshio teaches the mobile robotic device of claim 21, wherein the at least one processor is further configured to request a motion state of the mobile robotic device prior to performing the calibration procedure. (Oshio [0168] “it is conceivable that the physical quantity sensor 1 (the sensor element 2) incorporated in the digital camera (the electronic apparatus) is also in motion. Therefore, the rest determination circuit 80 determines that the sensor element 2 is not at rest based on the second operation information signal Sact2, and then makes the rest determination signal Vstj to be output to the updating circuit 60 inactive”.)


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward method and system for mobile robotic sensor calibration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661